Exhibit 99(b) Oncor Electric Delivery Transition Bond Company LLC Statement of Collection Account Balances as of June 30, 2007 The balances in the sub-accounts on deposit with the trustee as of June 30, 2007 were: Series 2003-1 Series 2004-1 General Sub-Account $ 23,109,775.56 $ 13,706,997.99 Capital Sub-Account $ 2,539,902.69 $ 3,965,024.54 Overcollateralization Sub-Account $ 740,625.71 $ 990,933.75 Reserve Sub-Account $ 321,954.64 $ 4,621,399.89 REP Deposit Account* $ 9,240,310.59 *REP deposits are held in one account with a sub-ledger outlining the respective amount of each REP’s deposit attributable to each series of bonds.
